Citation Nr: 0507420	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00 21-071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bronchial 
condition, secondary to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition, 
secondary to herbicide exposure.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a prostate 
condition, secondary to herbicide exposure.

4.  Whether new and material evidence has been received to 
reopen a claim for an acquired psychiatric disorder, 
including post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.


REPRESENTATION

Appellant represented by:	Juan F. Matos Bonet, Esquire


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to May 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied the veteran's petition to reopen his previously 
denied claims for service connection for an acquired 
psychiatric disability - including PTSD, and bronchial, skin 
and prostate conditions secondary to herbicide exposure (the 
dioxin in Agent Orange).  He filed a timely appeal.

In August 2001, the Board remanded the case to the RO for 
further development and consideration.  Specifically, the 
Board directed the RO to contact the veteran and assist him 
in obtaining any additional relevant treatment records.  In 
April 2002 and April 2004, the RO sent letters to him 
requesting that he identify any additional treating 
physicians and sign releases (VA Form 21-4143) so the RO 
could obtain his medical records on his behalf.  He failed to 
respond to either letter.  The Board also directed the RO to 
obtain his records from the Social Security Administration 
(SSA) and evaluate the claims based on any additional 
evidence received.  In April 2003, and April 2004, the RO 
obtained his SSA records.  In June 2004, the RO issued a 
supplement statement of the case (SSOC), continuing its 
denial of his claims.  The case was then returned to the 
Board for further appellate consideration.

For the reasons discussed below, the Board is reopening the 
claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD, based on new and material 
evidence.  Unfortunately, however, further development is 
needed concerning this claim before readjudicating it on the 
merits (a de novo basis).  So upon reopening, this claim is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part concerning this claim.  The 
Board will go ahead and decide the other claims.


FINDINGS OF FACT

1.  In August 1995, the RO issued a rating decision denying 
the veteran's claims for service connection for PTSD and 
bronchial, skin, and prostate conditions, secondary to 
herbicide exposure.  

2.  The additional evidence received since that August 1995 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for the bronchial, skin, and prostate conditions 
secondary to herbicide exposure.

3.  Some of the additional evidence related to the claim for 
an acquired psychiatric disorder that has been received since 
that August 1995 denial, however, was not previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of this claim.




CONCLUSIONS OF LAW

1.  The RO's August 1995 decision denying the veteran's 
claims for service connection for an acquired psychiatric 
disorder, including PTSD, and bronchial, skin and prostate 
conditions, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).

2.  New and material evidence has not been received since 
that final decision denying the claims for service connection 
for bronchial, skin, and prostate conditions secondary to 
herbicide exposure, and, therefore, these claims cannot be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  The evidence related to the claim for service connection 
for an acquired psychiatric disorder, including PTSD, that 
has been received since the August 1995 decision is new and 
material, and, therefore, sufficient to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The VCAA was enacted after the RO's initial decision in this 
case, and the RO sent the veteran a VCAA notice in an April 
2002 letter.  (Note:  The letter was originally sent to the 
wrong address in April 2002, but was resent to the correct 
address in May 2002).  So it would seem compliance with the 
explicit timing requirements of §5103(a) is impossible 
without the nullification of the RO's initial decision.  But 
in Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122; see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at 123-124, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claims to the RO for further development and 
readjudication.  

As mentioned, in August 2001, the Board remanded the claims 
for further development, including specific instructions 
requesting the veteran to submit additional evidence or 
information regarding relevant treatment records.  The RO 
made this request in the April 2002 VCAA notice, and in a 
follow-up letter in April 2004.  He did not respond to either 
letter.  So while the VCAA notice was not sent prior to the 
RO's September 1999 adjudication of the claims, he has been 
provided with every opportunity to submit additional evidence 
and argument in support of the claims.  So any defect with 
respect to the timing of the VCAA notice was merely harmless 
error.  Moreover, the RO considered the additional evidence 
received prior to its June 2004 issuance of the SSOC- which 
considered the claims based on the additional evidence 
submitted or otherwise obtained since the initial rating 
decision at issue and statement of the case (SOC) and any 
prior SSOCs.  Therefore, notwithstanding the requirements of 
Pelegrini II as to the timing of the VCAA notification, 
deciding this appeal at this juncture is not prejudicial 
error to the veteran.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the April 2002 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  The April 2002 VCAA 
letter requested that he provide or identify any evidence 
supporting his claims and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of April 2002, the veteran 
was requested to respond within 60 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claims be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran's service medical records (SMRs) 
were already on file along with private medical records from 
Drs. Gonzales Colon, Guillén, Sandoz, Fuentes-Ferrer.  
Personnel records related to his duty assignments were also 
on file.  Furthermore, the RO obtained VA examinations in 
June 1971, and May 1995.  Almost 3 years have passed since 
the April 2002 VCAA letter, and he has not indicated that he 
has any additional relevant information or evidence to 
submit, or which needs to be obtained.  He has also not 
responded to the April 2004 follow-up letter.  And although 
offered, he declined his opportunity for a hearing to provide 
oral testimony in support of the claims.  38 C.F.R. 
§ 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to the 
petition to reopen the claims for service connection for 
bronchial, skin and prostate conditions have been properly 
developed and that no further development is required to 
comply with the provisions of the VCAA or the implementing 
regulations.  But, as will be explained, the Board finds that 
the evidence received is insufficient to reopen the claims 
for service connection for these conditions.

The Board does find, however, sufficient evidence to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder, inclusive of PTSD.  But, as mentioned, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of this 
claim.  This additional development will be outlined in the 
REMAND portion of this decision.

Factual Background

The veteran's SMRs are negative for any indication of a 
psychiatric, bronchial, skin or prostate disability.  The 
report of his May 1971 separation physical indicated no 
abnormalities were present.

Personnel records indicate the veteran's military occupation 
specialty (MOS) was a cook.  He was in Vietnam from June 1970 
to June 1971.  There are no indications of combat, or any 
PTSD stressors.

In May 1971, the veteran filed claims for service connection 
for residuals of a fractured nose, and stomach pain.

The report of the June 1971 VA examination indicates that 
upon physical examination, the veteran had a mild deviated 
septum.  He had no skin diseases; his lungs were clear; he 
had no palpable organs or masses and no gastro-intestinal 
complaints; his endocrine system was normal; and his 
psychiatric evaluation was normal.  He was diagnosed with 
residuals of a nasal fracture, hypertrophic arthritis, and a 
small umbilical hernia.

In September 1971, the RO denied his claims for a fractured 
nose and stomach conditions.

Medical records from Dr. Fuentes, in June 1979, indicate he 
underwent surgery to repair an inguinal hernia.  Notes 
indicate a satisfactory recovery.  In September 1993, he was 
diagnosed with prostatitis; phymosis with balanoposthitis; 
left varicocele, left hydrocele, and left inguinal hernia.

Medical records from Dr. Santoz, dated from March 1983 
through November 1985, indicate the veteran complained of 
nightmares, trouble sleeping, anxiety and forgetfulness.  He 
reported having killed an American soldier while in Vietnam.  

In September 1993, the veteran filed a claim for service 
connection for a nervous condition.  He also filed claims for 
service connection for stomach, skin, and prostate conditions 
secondary to exposure to Agent Orange.

Records from Dr. Gonzales Colon indicate the veteran was 
referred to him in July 1984 for evaluation of epigastric 
distress, nausea, vomiting, and altered bowel movements.  He 
was diagnosed with a hiatal hernia with GERD 
(gastroesophageal reflux disease), esophagitis Grade I, and a 
spastic colon.

A December 1994 psychiatric evaluation from Dr. Guillén 
indicates the veteran complained that he sometimes felt 
depressed, screamed at his children, had trouble sleeping, 
had frequent headaches, heard voices, saw shadows, etc.  He 
reported that he served in Vietnam from 1979 to 1971.  He was 
diagnosed with PTSD and schizoaffective disorder (Axis I).  

In December 1994, the veteran filed additional claims for 
service connection for shortness of breath, numbness in his 
feet and hands, and sexual impotence.

The report of the May 1995 VA examination for PTSD indicates 
the veteran was interviewed on two occasions.  On the first 
occasion, he stated he was not wounded in combat and did not 
make any mention of any specific incidents.  During the 
second interview, he stated that while he was participating 
in combat he accidentally killed an American soldier, but 
could not remember the soldier's name.  He said he was 
treated for nerves.  He complained of variable moods, verbal 
aggressiveness with his family, and irritability.  Upon 
mental examination, he had no hallucinations.  He was not 
delusional, suicidal or homicidal.  The affect that he 
displayed corresponded to the emotional content.  The mood 
was depressed.  There were feelings of low-self esteem and 
helplessness.  Memory and intellectual functioning were 
preserved.  His judgment was fair.  Insight was superficial 
and poor.

The VA psychiatric board reviewed previous diagnoses made by 
Dr. Sandoz (anxiety disorder NOS), Dr. Guillén (PTSD and 
schizoaffective disorder), and the Mental Health Center 
(atypical psychosis and impulsive behavior).  They stated 
that Dr. Guillén's report contained many contradictions and 
that the diagnoses made were adequate.  They diagnosed him 
with mild dysthymia with some anxiety (Axis I), with a global 
assessment of functioning (GAF) score of 61 (Axis V).  

In August 1995, the RO denied the veteran's claims for 
service connection.

In June 1999, the veteran filed a petition to reopen his 
claims for service connection for PTSD as well as bronchial, 
skin, and prostate conditions secondary to herbicide 
exposure.  

In July 1999, the veteran submitted private psychiatric 
records showing treatment from September 1993 through 
November 1997 for schizoaffective disorder.

A July 1999 statement from the veteran (see VA Form 21-4138) 
reports that while he was on guard duty in Vietnam, he 
accidentally killed an American soldier who had gotten up to 
sleep outside the perimeter.  

In July 1999, the veteran submitted a statement from Mr. 
Ramos, M.S.W., who reiterated the statements made by the 
veteran about how he had accidentally killed another soldier 
in Vietnam.  He also reported to Mr. Ramos that he was 
treated for a psychiatric condition during service, and 
received treatment from the Mental Health Center, Dr. Sandoz 
and Dr. Guillén after discharge.

In September 1999, the RO denied the veteran's petition to 
reopen his claims for PTSD; bronchial, skin, and prostate 
conditions, secondary to herbicide exposure.

In October 1999, the veteran submitted an affidavit from a 
fellow serviceman (J.R.S.) who stated that he knew the 
veteran when he was a paramedic in the military.  He reported 
that the veteran received treatment for his nerves after 
accidentally killing a soldier.

The RO also received the following records from the SSA in 
April 2003 and April 2004:

Records from the Mental Health center dated from May 
1981 through October 1993.  These records indicate the 
veteran was anxious, depressed, violent, and had 
difficulty sleeping.  He reported accidentally killing 
a fellow serviceman.

Duplicative records from Dr. Fuentes in 1979 and 1993 
relating to the veteran's inguinal hernia, and 
prostatitis. 

Duplicative records from Dr. Sandoz dated from March 
1983 through November 1985.  

A Genito-Urinary Report from Dr. Fuentes indicating the 
veteran's prostate was normal in September 1993.  In 
October 1993, the doctor stated there was no 
symptomatology of the genitourinary tract.

Records from the Mental Health Clinic dated from March 
1993 through October 1993 indicating the veteran 
complained of anxiety, nightmares, sleeplessness, 
forgetfulness, and irritability.  

A record summary from Dr. Gutierrez indicating the 
veteran was treated from May through October 1993 for 
atypical psychosis and impulsive behavior.

A March 1994 Psychiatric Medical Report from Dr. 
Guillén indicating the veteran complained of anxiety, 
depression, aggressiveness, violent temper, 
irritability, nightmares, etc.  Upon mental 
examination, he had no suicidal or homicidal ideas, no 
phobias, no delusions , and no compulsive ideas.  His 
affect and mood were adequate to his anxious and 
depressed mood.  His orientation to person and place 
were adequate and he was partially oriented to time.  
His memory was impaired; he was easily distracted; his 
intellectual functions were diminished.  His judgment 
and insight were adequate.  He was diagnosed with 
generalized anxiety with depression, with a note to 
rule out borderline personality disorder.  

An April 1994 Psychiatric Evaluation by Dr. Torrado 
indicating the veteran had continued psychiatric 
complaints.  He was hostile, tense, irritable, and 
evasive.    He was diagnosed with major depression with 
psychotic features.

A June 1997 Psychiatric Medical Report by Dr. Guillén 
indicating a diagnosis of PTSD and schizoaffective 
disorder (Axis I).

SSA records also indicate he received disability benefits 
effective retroactively from March 1993 for a schizoaffective 
disorder.

Reopening Claims for Service Connection

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).

Here, the veteran's initial claims for service connection for 
an acquired psychiatric disorder, and for bronchial, skin, 
and prostate conditions were denied by the RO in August 1995.  
He did not appeal that decision.  Thus, the RO's decision 
became final and binding on him based on the evidence of 
record.  See U.S.C.A. § 7105 (West 2002; 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2004).  Furthermore, this, 
in turn, means there must be new and material evidence to 
reopen these claims and warrant further consideration of them 
on a de novo basis.  38 U.S.C.A. § 5108 (West 2002), 38 
C.F.R. § 3.156 (2004); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc.).  However, since the well-grounded requirement has 
been totally eliminated by the VCAA, the Board need only 
consider whether new and material evidence has been submitted 
to reopen the claims for service connection and, if so, the 
Board then may proceed directly to adjudicate the claims on 
the full merits if VA has fully complied with all 
notification and assistance to the veteran that is mandated 
by the VCAA so that he is not prejudiced.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran filed a petition to 
reopen his claims in June 1999.  So this was received prior 
to the cutoff date under 38 C.F.R. § 3.156 - meaning the 
amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, does not apply; 
instead the former definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence received since the August 1995 RO 
decision includes private psychiatric records dated from 
September 1993 through November showing treatment for a 
schizoaffective disorder; lay statements from the veteran and 
a fellow serviceman relating to an in-service stressor; a 
statement from a social worker; records from the SSA 
indicating the veteran received disability benefits for a 
schizoaffective disorder; psychiatric records from the Mental 
Health Clinic; and psychiatric records from Drs. Gutierrez, 
Guillén, and Torrado.  

With regard to the veteran's claims for service connection 
for bronchial, skin, and prostate conditions, the RO has not 
received any new evidence that would warrant reopening these 
claims.  The records that have been received relate primarily 
to his psychiatric disorder.  While there are some SSA 
records that concern treatment for prostatitis, they are 
duplicative of the records that were already on file when the 
RO denied the claims in August 1995.  So they are not new.

With regard to the veteran's claim for an acquired 
psychiatric disorder, including PTSD, the RO has received new 
evidence that warrants reopening this claim.  Although this 
additional evidence, when considered in the aggregate, does 
not necessarily establish the veteran's entitlement to 
service connection, it is nonetheless so significant that it 
must be considered in order to fairly decide the merits of 
his claim.  Therefore, it is both new and material and 
sufficient to reopen his claim for a mental disorder.  See, 
e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).




ORDER

The petitions to reopen the claims for service connection for 
bronchial, skin and prostate conditions, secondary to 
herbicide exposure, are denied.

The petition to reopen the claim for service connection an 
acquired psychiatric disorder, including PTSD, is granted, 
subject to the additional development directed below.


REMAND

The veteran has been diagnosed with a variety of psychiatric 
disorders - including schizoaffective disorder, mild 
dysthymia, PTSD, major depression with psychotic features, an 
anxiety disorder, atypical psychosis and impulsive behavior.  
He claims that he accidentally killed a soldier while he was 
on guard duty in Vietnam and was treated for his nerves.  His 
SMRs are negative for any indication of such treatment, and 
there is no report of such an incident in his personnel 
records that were obtained by the RO.  

The May 1995 VA examiner opined that the veteran did not have 
PTSD - finding many contradictions in Dr. Guillén's December 
1994 report and diagnosis.  The May 1995 VA examiner 
diagnosed the veteran with dysthymia, but did not indicate 
whether he believed this condition is related to the 
veteran's service in the military.  So another VA examination 
is needed to clarify the veteran's current diagnosis and 
determine whether he has a psychiatric disorder that is 
related to his military service.  See 38 C.F.R. § 3.159(c)(4) 
(The VCAA requires VA to provide a medical examination or 
opinion if it determines it is necessary to decide a claim).  
There are also additional psychiatric records on file that 
must be reviewed and considered by the VA examiner before 
making this important determination - specifically, a June 
1997 diagnosis of PTSD made by Dr. Guillén.



Furthermore, another attempt should be made to verify the 
veteran's alleged 
in-service stressor.  Presumably, if he accidentally killed 
another soldier, there should be a report of the incident in 
his personnel file.  So the entire file must be obtained.  
The AMC should also attempt to verify whether the individual 
(J.R.S.), who provided the April 1999 lay statement, actually 
served in Vietnam with the veteran.  The AMC should also send 
the veteran one more letter requesting that he provide 
additional information relating to the alleged in-service 
stressor - specifically, the location or approximate date of 
the incident.  If he is able to narrow the time period to 
within 90 days, the information must be forwarded to the 
United States Armed Services Center for Unit Records Research 
(USASCURR) so an attempt can be made to verify the stressor.  
Note, however, that he has an obligation to cooperate with VA 
in providing this information.  See 38 C.F.R. § 
3.159(c)(2)(i) (2004).  If he does not provide sufficient 
information, VA has no further obligation under the VCAA to 
verify the incident.

Accordingly, this case is REMANDED to the RO for the 
following:

1.	Obtain all of the veteran's relevant personnel records.  

2.	Request that the Service Records Office verify whether 
J.R.S. (the individual who provided the April 1999 
affidavit on behalf of the veteran) did, in fact, serve 
with the veteran in Vietnam.  Associate any response 
received with the claims file.

3.	Prepare a letter requesting the veteran to provide 
additional information relating to his alleged in-
service stressor.  Specifically, ask him for the 
location and approximate date of the alleged incident - 
preferably narrowing the date to, at least, a 90-day 
window.

4.	If the veteran is able to provide an approximate date 
for his in-service stressor (within a 90-day time 
period), prepare a letter asking the USASCURR to provide 
any available information that might corroborate the 
incident - in particular, any reports of an accidental 
shooting and death of a U.S. soldier in his unit or 
attached to his unit.  Send USASCURR copies of the 
personnel records obtained that show the veteran's 
service dates, duties, and units of assignment, etc.  

5.	Once all records described in this remand have been 
associated with the claims file, schedule the veteran 
for a VA psychiatric examination to determine the nature 
of his psychiatric disorder.  The examiner must provide 
the rationale and basis for any diagnosis.  The examiner 
is asked to express an opinion as to the whether any 
psychiatric disorder that might be present is at least 
as likely as not (i.e., 50 percent or greater 
probability) of service origin.  

If no opinion can be rendered, without resorting to pure 
speculation, explain why this is not possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews the 
claims folder for the veteran's pertinent medical 
history.  This includes a complete copy of this remand, 
and any additional records obtained.  The examiner must 
note in the addendum that he or she has reviewed the 
claims file.  

6.	Review the claims file.  If any development is 
incomplete, including if the examination report does not 
contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  
38 C.F.R. § 4.2 (2004); Stegall v. West, 11 Vet. App. 
268 (1998).

7.	Then readjudicate the veteran's claim for service 
connection for an acquired psychiatric disorder - 
inclusive of PTSD - in light of any additional evidence 
obtained.  If the claim remains denied, prepare an SSOC 
and send it to him and his representative.  Give them 
time to respond before returning the case to the Board 
for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


